Citation Nr: 9902266	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  92-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1991 RO decision which denied a 
reopened claim for service connection for an eye disability.  
The Board remanded the case in November 1992 for additional 
development.  In June 1994, the Board denied the claim, and 
the veteran appealed to the United States Court of Veterans 
Appeals (Court).  In a September 1994 motion (and an October 
1994 clarification of motion), the Secretary of the VA asked 
the Court to vacate and remand that portion of the Boards 
June 1994 decision which denied service connection for an eye 
disability.  In a November 1994 order, the Court granted the 
Secretarys motion.  In October 1995, the Board remanded the 
case to the RO for further development.  

In a December 1997 decision, the Board again denied service 
connection for an eye disability, and the veteran thereafter 
again appealed to the Court.  In a June 1998 joint motion, 
the parties (the veteran and the VA Secretary) requested that 
the December 1997 Board decision be vacated and remanded; in 
a June 1998 order, the Court granted the joint motion.  After 
the case was returned to the Board, the veterans attorney 
was given an opportunity to submit additional evidence and 
argument, and an extension of time to submit same was 
granted, but the attorney has not submitted any additional 
evidence or argument.


REMAND

The June 1998 joint motion and Court order found that the 
last VA compensation examination, in November 1995, was 
inadequate and that another examination should be conducted 
to determine the presence and etiology of any current eye 
disorder, including whether any eye disorder is related to 
the veterans service-connected hypertension.  On remand, any 
recent relevant treatment records should also be obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for eye problems 
since the November 1995 VA examination.  
The RO shall then obtain copies of all 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA ophthalmologic 
examination to determine the existence 
and etiology of all eye disorders.  The 
claims folder must be made available to 
and reviewed by the doctor in conjunction 
with the examination.  The doctor should 
clearly indicate whether any current eye 
conditions constitute refractive error or 
congenital or developmental defects.  The 
doctor should also give a fully reasoned 
medical opinion on the etiology of all 
current eye disorders, including whether 
or not they were medically caused by 
service-connected hypertension.

3.  The RO should ensure that the above 
VA examination and medical opinion are 
complete, and that there has been full 
compliance with the June 1998 joint 
motion and Court order.	
	
Thereafter, the RO should review the claim for service 
connection for an eye disability.  If the claim is denied, 
the veteran and his representative should be issued 





a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.



	______________________________
L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
